7 A.3d 1028 (2010)
In re S. Michael BENDER, Respondent.
No. 10-BG-943.
District of Columbia Court of Appeals.
Filed November 12, 2010.
Before REID, Associate Judge, TERRY and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of the State of New Jersey, see In re Bender, 201 N.J. 416, 991 A.2d 215 (2010), this court's August 17, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI § 14(g), it is
ORDERED that S. Michael Bender, Esquire, is hereby suspended from the practice of law in the District of Columbia for a period of three years with a fitness requirement. See In re Abraham, 974 A.2d 859 (D.C.2009) (imposition of a fitness requirement to a suspension imposed by the District of Columbia is the functional equivalent discipline for suspensions imposed by New Jersey); and In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI § 14(g).